EXPENSE LIMITATION AGREEMENT EXPENSE LIMITATION AGREEMENT (the “Agreement”), effective as of , 2008 by and between Wilshire Associates Incorporated, a California corporation (the “Advisor”) and Wilshire Mutual Funds, Inc. (the “Company”), on behalf of the Wilshire/MAXAM Diversity Fund (the“Fund”). WHEREAS, the Company is a Maryland corporation, and is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management company of the series type, and the Fund is a series of the Trust; WHEREAS, the Company and the Advisor have entered into a Investment Advisory Agreement dated April 1, 2002 (“Advisory Agreement”), pursuant to which the Advisor provides investment management services to the Fund for compensation based on the value of the average daily net assets of the Fund; and WHEREAS, the Company and the Advisor have determined that it is appropriate and in the best interests of the Fund and its shareholders to maintain the expenses of the Fund at a level below the level to which the Fund may otherwise be subject; NOW THEREFORE, the parties hereto agree as follows: 1.
